NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                        File Name: 14a0382n.06

                                   No. 13-5747
                                                                             FILED
                      UNITED STATES COURT OF APPEALS                    May 22, 2014
                           FOR THE SIXTH CIRCUIT                    DEBORAH S. HUNT, Clerk



Rebecca Shupe,                                )
                                              )         ON APPEAL FROM THE UNITED
      Plaintiff-Appellant,                    )         STATES DISTRICT COURT FOR
                                              )         THE EASTERN DISTRICT OF
v.                                                      KENTUCKY
                                              )
Asplundh Tree Expert Company,                 )
                                              )
      Defendant-Appellee.                     )         OPINION
                                              )


BEFORE:    CLAY and DONALD, Circuit Judges; MAYS, District Judge.*


      Samuel    H.    Mays,      District      Judge.         Plaintiff-Appellant

Rebecca    Shupe     (“Shupe”)    appeals         the    district   court’s    order

granting   summary     judgment     to   her      former    employer,      Defendant-

Appellee Asplundh Tree Expert Company (“Asplundh”) in her suit

for   sexual    harassment,       gender      discrimination,        and    wrongful

termination.       For the reasons below, we AFFIRM the judgment of

the district court.

                                         I.

      Asplundh hired Shupe to work as a Permission Taker/Pre-

Planner in its Lexington, Kentucky offices in August 2008.                      As a

      *
       The Honorable Samuel H. Mays, Jr., United States District Judge for the
Western District of Tennessee, sitting by designation.
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

condition to her at-will employment, Shupe was a required to

sign several forms, including               a “Limitation on Time to File

Claims or Lawsuits” (the “Waiver”).                   Shupe signed and dated the

Waiver on August 15, 2008.

      The single-page Waiver provides that:

      I agree that any claim, administrative claim or
      lawsuit relating to my service with [Asplundh] or any
      of its subsidiaries must be filed no more than six (6)
      months after the date of the employment action that is
      the subject of the claim or lawsuit, except as may be
      provided   otherwise   in   a  collective   bargaining
      agreement currently in effect. I waive any statute of
      limitations to the contrary.

      I have read and understand the contents of this
      limitation and am fully able and competent to complete
      it.

      The words “IMPORTANT NOTICE” in larger font appear at the

top and bottom of the Waiver.               The words “LIMITATION ON TIME TO

FILE CLAIMS OR LAWSUITS” and “READ CAREFULLY BEFORE SIGNING”

also appear at the top of the Waiver.                    The words “PLEASE READ”

in larger font appear at the bottom of the Waiver.

      Shupe     continued      to    work       for    Asplundh   until   she   was

terminated in August 2011. Shupe claims that she was wrongfully

terminated in retaliation for complaining of sexual harassment

and gender discrimination by her supervisor at Asplundh, who was

also her ex-husband.

      Shupe filed a complaint against Asplundh in the Circuit

Court of Fayette County, Kentucky, on August 10, 2012.                          The


                                        - 2 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

complaint was filed more than six months after she had been

terminated.         Shupe    alleged     that     Asplundh         had   violated   the

Kentucky Civil Rights Act, K.R.S. §§ 344.010, et seq., when she

was (1) subjected to sexual harassment by her supervisor, her

former husband; (2) terminated based on her gender and age; and

(3) terminated in retaliation for complaining about her former

husband’s actions.

       When   Asplundh      removed    the      action    to       the   United   States

District Court for the Eastern District of Kentucky, Shupe filed

a motion to remand the case to the state court on the basis that

her claims did not meet the minimum amount in controversy for

diversity jurisdiction.           The district court disagreed and denied

her motion to remand.

       Asplundh then filed a motion for summary judgment, arguing

that    Shupe’s      complaint,       filed      almost        a    year    after   her

termination, was barred by the six-month limitations period in

the Waiver she had signed as a condition of her employment.

       The district court granted the motion and Shupe filed this

timely appeal.         On appeal, Shupe argues (1) that the district

court lacked subject matter jurisdiction because her claims did

not    meet   the   minimum     amount     in    controversy         requirement     for

diversity jurisdiction, and (2) that her waiver concerning the

six-month limitations period was invalid and unenforceable.



                                        - 3 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

                                               II.

      Under 28 U.S.C. § 1291, this Court has “jurisdiction of

appeals from all final decisions of the district courts of the

United States.”            Because the district court’s grant of summary

judgment for Asplundh disposed of all issues relevant to this

appeal, this Court has jurisdiction.

                A.        Diversity Jurisdiction and the Minimum
                          Amount-In-Controversy Requirement

      The denial of a motion to remand for lack of subject matter

jurisdiction is reviewed de novo.                     Music v. Arrowood Indem. Co.,

632 F.3d 284, 286 (6th Cir. 2011) (internal citation omitted).

“If removal of a civil action is sought on the basis of the

jurisdiction         conferred          by    [28    U.S.C.           §   1332(a)],       the   sum

demanded in good faith in the initial pleading shall be deemed

to   be   the    amount          in    controversy       .       .    .   .”      28    U.S.C.    §

1446(c)(2).           A    court       must   conduct        a       “fair     reading”    of   the

allegations          in    the        complaint     to   determine              the    amount    in

controversy.          Hayes v. Equitable Energy Res. Co., 266 F.3d 560,

573 (6th Cir. 2001).

      “[T]he         notice       of     removal      may        assert        the     amount    in

controversy if the initial pleading seeks . . . (ii) a money

judgment, but the State practice either does not permit demand

for a specific sum or permits recovery of damages in excess of

the amount demanded . . . .”                        28 U.S.C. § 1446(c)(2)(A)(ii).

                                              - 4 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

Kentucky has such a practice.                Kentucky Rule of Civil Procedure

8.01(2) states that, “In any action for unliquidated damages the

prayer for damages in any pleading shall not recite any sum as

alleged damages other than an allegation that damages are in

excess of any minimum dollar amount necessary to establish the

jurisdiction of the court . . . .”

      A removal action is only proper based on the amount in

controversy      asserted     in    the   removal     notice   “if   the   district

court finds, by the preponderance of the evidence, that the

amount in controversy exceeds the amount specified in [28 U.S.C.

§ 1332(a)].”         28 U.S.C. § 1446(c)(2)(B).            This Court has held

that federal jurisdiction in a diversity case is determined at

the time of removal.          Ahearn v. Charter Township of Bloomfield,

100 F.3d 451, 453 (6th Cir. 1996) (internal citations omitted).

“The party seeking removal bears the burden of demonstrating

that the district court has original jurisdiction.”                      Eastman v.

Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006) (internal

citations     omitted).        “The    party      requesting   removal     must   set

forth, in the notice of removal, specific facts supporting the

assertion     that    the   amount     in    controversy   exceeds     the   amount

required by statute.”          Nat’l Nail Corp. v. Moore, 139 F. Supp. 2d
848, 850     (W.D. Mich. 2001)            (citing    Laughlin v. Kmart Corp.,

50 F.3d 871,     873    (10th     Cir.      1995)).    “[B]ecause      lack    of

jurisdiction would make any decree in the case void and the

                                          - 5 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

continuation of litigation in federal court futile, the removal

statute should be strictly construed and all doubts resolved in

favor of remand.”              Eastman, 438 F.3d at 549-50 (alteration in

original) (internal citations omitted).

       A   successful         claim    under    the      Kentucky   Civil      Rights    Act

entitles a plaintiff to “actual damages.”                           K.R.S. § 344.450.

“Actual      damage      is    most     appropriately        defined     as     all    those

damages directly and naturally resulting, in the ordinary course

of events, from the injury in question.” Mitchell v. Seaboard

Sys. R.R., 883 F.2d 451, 453 (6th Cir. 1989) (internal citation

omitted).         Actual damages include broader relief than Title VII.

Id. at 454 (internal citation omitted).                      Actual damages include

back    pay,      front     pay,      lost    benefits,      humiliation,        emotional

distress,        embarrassment,        and    attorney’s      fees.        Williamson     v.

Aetna      Life    Ins.     Co.,      481 F.3d 369,   376    (6th      Cir.    2007);

Mitchell, 883 F.2d at 452-53; Meyers v. Chapman Printing Co.,

Inc.,      840 S.W.2d 814,    817      (Ky.     1992)     (internal     citation

omitted).

       It is appropriate to consider back pay beyond the time of

removal     when     a    plaintiff         seeks   an    award    for   back    pay    that

includes future accruals.                    Weaver v. A.T.&T. Corp., 2010 WL
2521462, at *2 (W.D. Ky. June 18, 2010) (citing Gafford v. Gen.

Elec., 997 F.2d 150, 160-61 (6th Cir. 1993)).                               There is no

statutory limit on damages for “emotional distress” under the

                                             - 6 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

Kentucky Civil Rights Act.                   Childers Oil Co., Inc. v. Adkins,

256 S.W.3d 19, 28 (Ky. 2008).

       Claims      for     punitive       damages      should    be     included            in    the

amount-in-controversy,              “unless       it    is     apparent          to     a    legal

certainty that such cannot be recovered.”                          Hayes v. Equitable

Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001) (internal

citation omitted).           Punitive damages are not available under the

Kentucky         Civil     Rights     Act.        Kentucky       Dep’t       of        Corr.       v.

McCullough, 123 S.W.3d 130, 139-40 (Ky. 2003).

       Punitive       damages       are   available         against     a   defendant             who

acted       grossly      negligently       toward       a     plaintiff.              Kinney       v.

Butcher, 131 S.W.3d 357, 358-59 (Ky. Ct. App. 2004).                                        “[T]he

prevailing understanding defines gross negligence as a ‘wanton

or reckless disregard for the safety of other persons.’”                                          Id.

“It is not necessary that the jury find the defendant to have

acted with express malice; rather, it is possible that a certain

course      of    conduct    can     be    so    outrageous      that       malice          can    be

implied from the facts of the situation.”                        Id.    Punitive damages

must be proven by clear and convincing evidence under Kentucky

law.    K.R.S. § 411.184(2).

                   B. The District Court Properly Determined that
                         Plaintiff’s Claims Exceeded $75,000.00.

       In     compliance       with       Kentucky      Rule     of     Civil          Procedure

8.01(2),         Shupe’s     complaint          does    not     state       an        amount       in

                                             - 7 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

controversy.        She alleges that her damages exceed the minimum

amount necessary to confer jurisdiction on the Fayette County

Circuit       Court.       The      minimum     amount       necessary      to   confer

jurisdiction in Fayette County is $5,000.00.

      Shupe’s      complaint      alleges      that    she   suffered      damages     for

“embarrassment,          physical    pain      and     suffering,     and    emotional

distress,        requiring      [her]    to     incur      medical   treatment         and

expenses for same” as a result of Asplundh’s failure to stop the

sexual harassment to which she was subjected.                         The complaint

alleges that Shupe is entitled to damages for “loss of wages and

employment benefits, and that she continues and will continue to

suffer said damages . . .” due to her wrongful termination.

      Shupe      alleges     that    Asplundh        “falsely    accus[ed]       her    of

knowing     of     the    wrongful      conduct       of   Defendant’s      supervisor

concerning Defendant’s property.”                     That conduct was allegedly

“grossly      negligent,        outrageous,       extreme,      intentional,      [and]

designed to hold her in false light to others within the company

and    done      with    such     reckless      disregard       to   the    Plaintiff,

entitling her to [p]unitive damages.”                   Shupe alleges that she is

entitled to attorney’s fees.

      Defendant-Appellee’s Notice of Removal states the following

specific facts about the amount in controversy.                      Shupe was laid

off in August 2011.             She was working approximately 42.5 hours a

week when she was terminated.                 Her pay rate was $15.00 an hour.

                                         - 8 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

Shupe    could    have   earned      approximately    $34,123.00   if   she   had

remained employed from August 2011, to September 10, 2012, when

the action was removed.

       Asplundh alleges that trial would not occur until September

2013.     Shupe would then be seeking more than two years of back

pay.    Two years of unmitigated back pay would be approximately

$68,250.00.       Asplundh alleges that this figure and “Plaintiff’s

request for punitive damages, damages for ‘actual damages’ of

emotional        distress,      humiliation,     or      embarrassment”       and

attorney’s fees total more than $75,000.00.

       The    district       court     agreed   with     Asplundh’s     damages

calculation and found by a preponderance of the evidence that

Shupe’s claim for damages exceeded $75,000.00.                The calculation

of Shupe’s backpay appropriately included accruals through the

projected trial date, because she alleged that “she continues

and will continue to suffer” damage from her loss of wages.                   See

Weaver, 2010 WL 2521462, at *2 (citing Gafford, 997 F.2d at 160-

61) (“[Plaintiff] seeks back pay ‘for wages and other monetary

damages incurred and to be incurred in the future.’ . . . Thus,

because at the time of removal [Plaintiff] sought an award for

back pay that included future accruals, it is appropriate to

consider back pay beyond the time of removal.”)               Shupe’s damages

for humiliation, embarrassment, and attorney’s fees would be in

addition to that amount.

                                        - 9 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

      Shupe alleges that she is entitled to punitive damages for

Asplundh’s      grossly    negligent      conduct.          Although    she    is   not

entitled to punitive damages under the Kentucky Civil Rights

Act, a fair reading of Shupe’s complaint demonstrates that she

brings additional claims for gross negligence.                         Shupe alleges

that Asplundh’s conduct was outrageous and extreme.                           If Shupe

presented evidence of that conduct, she could show that Asplundh

was grossly negligent.           A plaintiff must prove punitive damages

by clear and convincing evidence.                    K.R.S. § 411.184(2).           That

standard does not amount to a legal certainty.

      Evaluating Shupe’s request for damages, it is more likely

than not that the amount in controversy is at least $75,000.00.

The district court did not err in its calculation of the amount

in controversy.

               C. Neither the Pre-Suit Demand Letter nor the
                  Subsequent Affidavit Changes Our Analysis

      Shupe relies on her pre-suit settlement demand letter to

show that she does not seek more than $75,000.00 in damages.

The letter states that “Ms. Shupe will waive all claims and

causes    of    actions    arising     out      of   this   wrongful     termination

matter against Asplundh Company, in exchange for the Company

paying Ms. Shupe her salary through August 31, 2012, back-dated

to her date of termination, commencing immediately.”                      The letter

states that Shupe will “need to be reimbursed for the value of

                                       - 10 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

the company’s medical, dental, and other insurance benefits she

did   not    receive.”        Alternatively,          “Ms.   Shupe    will    consider

taking a lump sum cash payment in the sum of $60,000.00 . . . .”

      “It      is   settled    that,      in    ascertaining         the   amount   in

controversy for jurisdictional purposes, where the law gives the

rule,    the    legal    causes     of   action,      and    not   the     plaintiff’s

demand, must be regarded.”               Smith v. Phillips & Jordan, Inc.,

2011 WL 250435, at *2 (E.D. Ky. January 24, 2011) (internal

quotations       and    citations    omitted).          “[A]   settlement       demand

letter is ‘some evidence’ regarding the amount in controversy.”

Id. (emphasis in original) (internal citation omitted)                         “[T]he

fact that Plaintiff attempted to settle the claim for less than

the amount in controversy is not probative of the true amount

because litigants often settle claims for less than the amount

in controversy.”         Hollon v. Consumer Plumbing Recovery Ctr., 417
F. Supp. 2d 849, 854 (E.D. Ky. 2006) (internal citations omitted).

“[A]n    offer      falling   just    below     the    jurisdictional        threshold

tends to suggest that the amount in controversy exceeds this

threshold, especially since parties ‘routinely offer and accept

settlement amounts significantly below the total amount placed

into controversy . . . .’”                Osborne v. Pinsonneault, 2007 WL
710131, at *2 (W.D. Ky. March 2, 2007) (quoting Sayre v. Potts,

32 F. Supp. 2d 881, 888 (S.D.W. Va. 1999).



                                         - 11 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

       Shupe’s settlement demand letter requested a lump sum of

$60,000.00 to cover her lost pay and benefits.                   That falls below

the federal jurisdictional limit of $75,000.00.                       It does not

take into account the request in her complaint for damages for

embarrassment,        humiliation,        or    emotional      distress,   or    for

punitive damages or attorney’s fees.                   Shupe’s settlement demand

letter is not inconsistent with the district court’s finding

that     her    claims         meet   the       federal    amount-in-controversy

requirement.

       Shupe also relies on her post-suit affidavit to limit the

amount of damages she seeks.                Shupe states that, “I have never

believed or been led to believe that I could recover or receive

more than $75,000 . . . by asserting this lawsuit.”                        She also

states    that,    “I    have    never      demanded,     claimed,   requested   or

otherwise indicated in any way to any person that I seek or

desire more than $75,000 . . . to settle or compromise this

lawsuit.”      Finally, Shupe states that, “I have never sought more

than $75,000 . . . for any and all claims which could be, or

have been raised in this lawsuit.”

       “[A] post-removal stipulation [or affidavit] reducing the

amount in controversy to below the jurisdictional limit does not

require remand to the state court.”                   Rogers v. Wal-Mart Stores,

Inc.,    230 F.3d 868,    872   (6th     Cir.   2000).     A   plaintiff   may

stipulate to a claim less than the federal jurisdictional amount

                                         - 12 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

“where    a   plaintiff        provides     specific        information        about    the

amount in controversy for the first time . . . .”                                Egan v.

Premier Scales & Sys., 237 F. Supp. 2d 774, 778 (W.D. Ky. 2002).

That is a clarification rather than a reduction of the amount in

controversy.       Id. at 778.          “[O]nly unequivocal statement[s] and

stipulation[s] limiting damages will serve this purpose.”                               Id.

An actual limitation on the amount of a potential judgment “is

essential to any such stipulation.”                     Id.      “To merely say that

one will not accept money in excess of a certain amount limits

neither the judgment nor the demand.”                  Id.

      The district court in Egan found that the statement that

the   plaintiff      “will      accept     a    sum    of     $74,999       exclusive   of

interest and costs as a judgment regardless of what any court

finds    in    excess     of     that     amount”       was      not   an    unequivocal

stipulation.       Id. at 775, 778.              The same district court found

that the statement that the plaintiff “hereby certifies to the

Court that he will not be making a claim nor pursuing damages in

amount    equal    to   or     exceeding       the    sum   of    $75,000.00”     was   an

unequivocal stipulation limiting damages.                        Van Etten v. Boston

Scientific Corp., 2009 WL 3485909, at *1 (W.D. Ky. Oct. 23,

2009).    That district court did find that the statement that the

plaintiff “will not seek or accept an award of damages in excess

of $74,999.00 inclusive of punitive damages, attorney’s fees,

and the fair value of any injunctive relief” was an unequivocal

                                         - 13 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

stipulation        limiting      damages.         Spence     v.     Centerplate,        931
F. Supp. 2d 779, 780, 782 (W.D. Ky. 2013) (emphasis in original).

       Counsel for Shupe argued that there was no guidance about

the words a post-suit limitation on damages should contain when

Shupe filed her affidavit.                That argument is not well taken.

Both Egan and Van Etten were decided before Shupe filed her

complaint in Kentucky court.              None of the statements in Shupe’s

post-suit     affidavit       is   an   unequivocal        limitation      on    damages.

None   of   her    statements      is    an    actual      limit   on    the    potential

judgment     she    would     receive.         All    of   Shupe’s      statements      are

backward looking.           She does not mention the potential judgment

in   her    case    at    all.      Her       post-suit      affidavit     is     not    an

unequivocal statement limiting her damages to an amount below

the jurisdictional limit. The district court did not err in

denying Shupe’s motion for remand.

                                          III.

       We now turn to the merits of the district court’s summary

judgment order.          The granting of a motion for summary judgment

is   reviewed      de    novo.     Tysinger      v.    Police      Dep’t   of    City    of

Zanesville, 463 F.3d 569, 572 (6th Cir. 2006).

       Waivers      of     statutes       of     limitations         are       valid    and

enforceable under Kentucky law.                   Dunn v. Gordon Food Servs.,

Inc., 780 F. Supp. 2d 570, 573 (W.D. Ky. 2011) (citing Edmondson

v. Pa. Nat. Mut. Cas. Ins. Co., 781 S.W.2d 753, 755-56 (Ky.

                                         - 14 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

1989)).         “[T]his       Court         determined          that    there     is     nothing

inherently      unreasonable            about       a    six-month      limitations       period

contained       in      an        employment             agreement.”              Thurman      v.

DaimlerChrysler,           Inc.,     397 F.3d 352,    357     (6th    Cir.      2004)

(internal quotations and citation omitted).                             Kentucky’s highest

court     has    held        that       a     six-month          limitations       period      is

reasonable.       Ashland Fin. Co. v. Hartford Acc. & Indem. Co.,

474 S.W.2d 364,    366       (Ky.       1971)       (internal      citation       omitted).

Shupe    does    not    dispute         the        enforceability        of   a    statute-of-

limitations waiver.               She admits that she signed the Waiver at

issue.     Shupe argues that her acceptance of the Waiver was not

“knowing and voluntary.”

      “In evaluating whether a [waiver] has been knowingly and

voluntarily      executed,         we       look    to    (1)    plaintiff’s       experience,

background, and education; (2) the amount of time the plaintiff

had to consider whether to sign the waiver, including whether

the   employee       had     an     opportunity           to    consult    with     a    lawyer;

(3) the clarity of the waiver; (4) consideration for the waiver;

as well as (5) the totality of the circumstances.”                                Morrison v.

Circuit City Stores, Inc., 317 F.3d 646, 668 (6th Cir. 2003)

(internal quotations and citation omitted).

      The record contains no evidence about Shupe’s education or

experience.       Courts have upheld statute-of-limitations waivers

when the plaintiff had only a high school education.                                    Sako v.

                                              - 15 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

Ohio Dept. of Admin. Servs., 278 F. App’x 514, 518 (6th Cir.

2008); Dunn, 780 F. Supp. 2d at 577 (internal citations omitted).

Without more, this factor is neutral.

      Shupe has stated that she “was presented several documents

and directed to sign them, which were not explained to me nor

did I understand what or why I was signing said documents other

than I was told I had to sign said documents in order to obtain

employment with the Defendant.”             (Shupe Aff. ¶ 2.)        Shupe stated

that, “I was not allowed an opportunity to have [the Waiver] or

other    documents      I   was   forced        to   sign   in   order    to   obtain

employ[ment] reviewed by an attorney of my choosing.”                          (Id. ¶

3.)     Shupe stated that, “I was never provided a copy of the

Waiver or any other document I was required to sign . . . .”

(Id. ¶ 4.)

      There is no evidence that Shupe asked for more time to

complete the Waiver or to speak to an attorney.                          There is no

evidence that Shupe indicated she did not understand the terms

of the Waiver when she signed it.                    There is no evidence that

Shupe asked for a copy of the Waiver after she signed it.                       There

is no evidence of fraud when Shupe signed the Waiver.

      “In general, a person who has the opportunity to read a

contract, but does not do so and signs the agreement, is bound

to the contract terms unless there was some fraud in the process

of obtaining his signature.”             Aytes v. Federal Exp. Corp., 2012

                                       - 16 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

WL 1831272, at *13 (E.D. Ky. May 18, 2012) (citing Cline v.

Allis-Chalmers Corp., 690 S.W.2d 764, 766 (Ky. 1985)).                                        This

Court    has   held     that       a   plaintiff       “had      an    obligation        to   seek

assistance before she signed if she felt she did not understand

the application.”            Reid v. Sears, Roebuck and Co., 790 F.2d 453,

461    (6th    Cir.    1986).              This    Court   has    upheld      a     statute-of-

limitations waiver when “[t]he [district] court also noted that

despite [the plaintiff’s] claim that he was given only a few

minutes to decide whether or not to sign the waiver, there was

no indication that he had requested more time to consider the

situation or that he was pressured into signing the agreement.”

Sako, 278 F. App’x at 519.                    “Even assuming the verification of

[the    plaintiff’s]         .    .    .      inability     to    consult          an   attorney,

standing alone these facts do not show lack of knowledge [or]

voluntariness.”         Dunn, 780 F. Supp. 2d at 577.                      In the absence of

any    evidence       that       Shupe      requested      more       time    to    review     the

Waiver, indicated she did not understand the Waiver, or asked

for time to have an attorney review the Waiver, this factor

weighs    in   favor     of       Shupe’s         having   knowingly         and    voluntarily

executed the Waiver.

       The district court found that “[t]he waiver is quite clear,

both in content and in form.                       The font directing the reader’s

attention is bold and capitalized, and the font containing the

actual language of the waiver is clear from a normal reading

                                              - 17 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

distance.      The language itself is relatively plain and clear.”

(Order on Mot. Summ. Judg. at 4, ECF No. 16.)                              Shupe does not

dispute that the font is appropriate and that the language is

clear and unambiguous.

      The Eastern District of Kentucky has upheld a waiver that

stated: “To the extent the law allows an employee to bring legal

action against Federal Express, I agree to bring that complaint

within the time prescribed by law or 6 months from the date of

the event forming the basis of my lawsuit, whichever expires

first.”       Aytes,      2012 WL 1831272,       at   *12.          The    language     in

Asplundh’s Waiver is similar to the language in Aytes.                                      This

factor     weighs      in    favor      of     Shupe’s          knowing     and    voluntary

execution of the Waiver.

      Shupe does not dispute that there was consideration for

Asplundh’s     Waiver.           Asplundh      provided         consideration          when   it

employed Shupe and paid her wages.                     Dunn, 780 F. Supp. 2d at 574.

This factor weighs in favor of Shupe’s knowing and voluntary

execution of the Waiver.

      Shupe argues that the cases in which courts have upheld

statute-of-limitations            waivers       have    turned       on     “the       negative

circumstances presented in [her] case in isolation, as opposed

to a combination of all of them in one case . . . .”                                    To the

contrary,     the    court       in    Dunn    upheld       a    statute-of-limitations

waiver    where     the     plaintiff         allegedly         “received       only    a   high

                                          - 18 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

school    education,      was   given    insufficient      time      to   review     the

Application,      and    was    unable    to     consult   an     attorney        before

signing [the waiver].” 780 F. Supp. 2d at 577.            Shupe’s argument

is not well taken.

       Shupe also relies on this Court’s decision in Walker v.

Ryan’s Family Steak Houses, Inc., 400 F.3d 370 (6th Cir. 2005).

This Court held that an arbitration agreement was not knowingly

and voluntarily signed when:

       Plaintiffs typically were hired on the spot after a
       brief interview, during which the hiring manager
       hurriedly presented them with various documents that
       they were instructed to sign in order to be considered
       for a job.   According to one . . . plaintiff, Ryan’s
       managers would place an ‘x’ in every spot an applicant
       is required to sign, and applicants would be told to
       sign every ‘x’ without any explanation.     The hiring
       manager usually would not mention the arbitration
       agreement, and Plaintiffs had no opportunity to take
       the Arbitration Agreement home or consult an attorney,
       even though the agreement purports to afford them that
       right. . . . Plaintiffs were given no option to revoke
       their consent to the Arbitration Agreement.

Id. at 381-82.

       Walker is distinguishable for three reasons.                   The waiver of

an   arbitration      agreement      involves     a    substantive        right    to   a

judicial forum.         Id. at 382.      The shorter statute of limitations

here involves a procedural right.                 Aytes, 2012 WL 1831272, at

*13.      The   waiver     in   Walker    was    contained      in   a    twelve-page

application packet that contained five pages of single-spaced

rules    and    procedures       governing       the    arbitration        procedure.


                                        - 19 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

Walker, 400 F.3d at 373.                    The Waiver in this case was a single

page and was clear and direct.                        The management in Walker also

provided          misleading      information          about        what    the       arbitration

agreement         meant.        Id.    at    382.      Shupe        has    not    provided        any

evidence that Asplundh attempted to mislead her in any way.

Walker is not controlling or persuasive in this case.

       Shupe also argues that Asplundh should have provided her

with a copy of the Waiver when she was terminated in August

2011.     An employer is not required to provide an employee with

notice       of     a    statute-of-limitations              waiver        at    the    time      of

termination.            “One who signs a contract cannot seek to avoid it

on the basis that he did not read it or that he supposed it was

different in its terms.”                    Mannix v. Cnty. of Monroe, 348 F.3d
526,    533       (6th   Cir.    2003).         This    factor        weighs      in    favor      of

Shupe’s knowing and voluntary execution of the Waiver.

       The    district         court    did     not    err     in    deciding         that    Shupe

knowingly         and    voluntarily         signed     the    Waiver.            There      is   no

genuine       dispute      of    material       fact    about        the    validity         of   the

Waiver.       Shupe did not bring her claims within six months of her

termination.             The    district       court     did        not    err    in    granting

Asplundh’s motion for summary judgment.

                                                IV.

       The     district         court       properly    found        that       the    amount     in

controversy         exceeded      $75,000.00.           The    district          court’s      order

                                              - 20 -
No. 13-5747
Rebecca Shupe v. Asplundh Tree Expert Company

denying Shupe’s motion to remand is             AFFIRMED.   The district

court properly found that Shupe knowingly and voluntarily signed

the   six-month      statute-of-limitations     waiver.     The   district

court’s order granting Asplundh’s motion for summary judgment is

AFFIRMED.




                                       - 21 -